PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Laslau, Vlad
Application No. 16/039,283
Filed: 18 Jul 2018
For: METHODS, SYSTEMS, AND COMPUTER READABLE MEDIA FOR TESTING VIRTUALIZED NETWORK FUNCTIONS AND RELATED INFRASTRUCTURE
:
:
:
:	DECISION ON PETITION
:
:
:


This is a response to the petition under 37 CFR 1.59(b), filed October 22, 2021, to expunge information from the above-identified application.

The petition is DISMISSED.

Petitioner requests that the Certified Copy of Priority Foreign Application filed on March 16, 2020 pertaining to Romanian application a 2019 00814 be expunged from the above identified application. The petition submits that this document was filed in the incorrect application.

However, the petition is premature since prosecution of the application has not been closed by way of the allowance of the application, the mailing of an Ex parte Quayle action, or the abandonment of the application. See MPEP § 724.06. Accordingly, it is not appropriate to make a final determination of whether or not the documents requested to be expunged are “material,” with “materiality” being defined as any information which the examiner considers as being important to a determination of patentability of the application. Thus, the decision on the petition to expunge must be dismissed at this time.

During prosecution on the merits, the examiner will determine whether or not the identified documents are considered to be “material.” If the information is not considered by the examiner to be material and the conditions related to the expungement of unintentionally submitted information, discussed as A-F in MPEP § 724.05 II, are satisfied, the document will be removed from the official file.  

After the mailing of a Notice of Allowance, an Ex parte Quayle action or a Notice of Abandonment, the petition to expunge may be renewed by applicants or applicants’ In addition, the requester is cautioned to renew the petition under 37 CFR 1.59 for reconsideration by the Office prior to the point at which the present file, or file claiming priority to the present file, is forwarded for issuance of the patent. This is to be done no later than immediately after the examiner has issued a Notice of Allowance, an Ex parte Quayle action or a Notice of Abandonment. A failure to timely renew the petition to expunge prior to the point at which the file is forwarded for issuance will result in the material being retained in the patented file and thus becoming open to the public.

It is also noted that petitioner appeared to have paid the petition fee as set forth in 37 CFR 1.17(g) twice on October 22, 2021. The duplicate petition fee of $220.00 has been refunded to the credit card used for payment.

Telephone inquiries concerning this communication should be directed to the undersigned at (571) 270-7064.


/KATHERINE ZALASKY MCDONALD/Petitions Examiner, OPET